DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-3, 15, 17-18, and 20 objected to because of the following informalities:  
Line 12 of claim 1, line 1 of claim 2, line 1 of claim 3, line 15 of claim 10, line 2 of claim 11, and line 2 of claim 12 should recite “the predetermined output change condition” to be consistent.
Lines 6 of claims 6, 15, and 20 should recite “the predetermined noise avoidance value” to be consistent.
Line 16 of claim 1, line 5 of claim 9, line 18 of claim 10, line 5 of claim 17, and line 18 of claim 18 should recite “the predetermined minimum power value” to be consistent.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “[a] controlling method … comprising: between a high-power working coil and a low-power working coil among a first working coil and a second working coil”.  It is unclear if either of the first or second working coils are always designated as either the high-power and low-power working coils (see specification, par 124) or whether the method was intended to include a step of determining which of the first and second working coils is the high-power working coil and which is the low-power working coil. 
Claim 1, lines 14-15 recite “determining the first final driving frequency of the first working coil and the second final driving frequency of the second working coil again”. Claim 1 does not recite a step of making an initial determination of the first final driving frequency of the first working coil and the second final driving frequency of the second working coil.  Rather, lines 4-6 of claim 1 merely recites that there is a first final driving frequency of the first working coil and a second final driving frequency of the second working coil.
Claim 3 is considered to be indefinite as it recites that the predetermined output change condition is satisfied when the temperature value is maintained for a predetermined reference period.  It would be impossible to determine if the temperature changes over a period of time with only the single temperature acquisition made in claim 1.  For purposes of continued examination, claim 3 is being interpreted as including repeatedly acquiring of the temperature value for the predetermined reference period.
Claims 10 and 18 recite similar subject matter as claim 1 and are rejected for similar reasons as claim 1.
Claims 2, 4-9, 11-17, and 19-20 are rejected based on their dependence from claims 1, 10, and 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunya (US 2021/0092805 A1) in view of Asakura (US 2006/0072931 A1).
In regards to claim 1, Bunya describes a controlling method by an induction heating device (Bunya, abstract), comprising: between a high power working coil and a low power working coil among a first working coil and a second working coil (Bunya, heating coils 11a-c and power transmission coils 12a-d of Fig. 3; pars. 67 – the heating coils and power transmission coils are used for different purposes and it is well-known in the art that driving coils at different frequencies will result in differing power output [see specification, Fig. 1; pars. 5-8]).  Bunya does not describe acquiring a temperature of the high-power working coil, when an absolute value of a difference between a first final driving frequency of the first working coil and a second final driving frequency of the second working coil is equal to or greater than a predetermined noise avoidance value, and when a final driving frequency of the low-power working coil differs from a target frequency of the low-power working coil; determining whether the temperature value satisfies a predetermined output change condition; setting a required power value of the high-power working coil to a predetermined minimum power value when the temperature value satisfies the output change condition; and determining the first final driving frequency of the first working coil and the second final driving frequency of the second working coil again based on the required power value of the high-power working coil set to the predetermined minimum value.
Bunya does describe setting the current frequencies sent to the coils to reduce interference noise by avoiding audible frequencies (Bunya, par. 68).  Specifically, Bunya describes providing the current to the power transmission coils to a frequency that is higher, by an audible frequency or higher (approximately 20 kHz or higher), than the frequency of a high-frequency current to be supplied from the drive circuit to the heating coils (Bunya, par. 68-69).  While Bunya describes preventing interference noise between an adjacent heating coil and power transmission coil, the coils as provided in Bunya differ only in function (Bunya, pars. 29-32). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention that the same control scheme can be used to prevent interference noise between adjacent coils of the same type (i.e., between two heating coils).
In regards to claim 2, Asakura describes an induction heating device that where a temperature measurement of the heating device is taken and used to determine the power setting used (Asakura, pars. 3, 73, 83, 85-88, 135-136; Fig. 8 – minimum value of the inverter supply current or supply voltage can be set as a threshold value used when setting the operating mode based on the temperature determination). However, Asakura does not describe acquiring a temperature value of the high-power working coil only when an absolute value of a difference between a first final driving frequency of the first working coil and a second final driving frequency of the second working coil is equal to or greater than a predetermined noise avoidance value, and when a final driving frequency of the low-power working coil differs from a target frequency of the low-power working coil. Rather, Asakura describes getting a temperature measurement at the start of the process (Asakura, par. 73; Fig. 8) and if the amount subject to control does not exceed a decision threshold value (Asakura, pars. 74-75; ST6 and ST8 of Fig. 8).  Thus, Asakura takes a temperature measurement when the driving frequency differs (i.e., is less than or equal to) from a threshold.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Bunya in view of Asakura to adjust the parameters of the power applied to the coils based on a temperature measurement.  The motivation to do so is to ensure that the heating coils are operating at the setting set by a user (i.e., at the temperature set by a user).In regards to claim 2, Asakura describes the method of claim 1, wherein the output change condition is satisfied when the temperature value is equal to or greater than a predetermined reference temperature value (Asakura, Fig. 8 – ST9 is performed after ST3 when the measured temperature is greater than or equal to the predetermined temperature).
In regards to claim 3, Asakura describes the method of claim 1, wherein the output change condition is satisfied when the temperature value is maintained within a range of predetermined reference temperatures for a predetermined reference period (Asakura, Fig. 8; pars. 73-74 – the process is looped to make repeated determinations on what the power is set to over a period of time and includes making new determinations if the measured temperature equals or exceeds the predetermined temperature after an elapsed time).  As noted with respect to the 35 U.S.C. 112(b) rejections, for purposes of continued examination, claim 3 is being interpreted as including repeatedly acquiring of the temperature value for the predetermined reference period.
	In regards to claim 4, Bunya describe the method of claim 1, further comprising: determining a first target frequency of the first working coil based on a required power value of the first working coil (Bunya, par. 68-69 – frequency is chosen to avoid interference noise that is in the audible range); determining a second target frequency of the second working coil based on a required power value of the second working coil (Bunya, Id.); calculating an absolute value of a difference between the first target frequency and the second target frequency (Bunya, Id. – calculating the absolute difference between the chosen frequencies would be necessary to ensure that the audible frequencies are avoided); and determining a driving mode of the induction heating device based on the absolute value of the difference between the first target frequency and the second target frequency (Bunya, Id. – the frequency chosen is based on the difference between the ). 
In regards to claim 5, Bunya does not describes the method of claim 4, wherein the step of determining the driving mode based on the absolute value of the difference between the first target frequency and the second target frequency, comprises: determining the driving mode as a coupling mode when the absolute value of the difference between the first target frequency and the second target frequency is equal to or greater than a predetermined first reference value and less than a predetermined second reference value; determining the driving mode as a dividing mode when the absolute value of the difference between the first target frequency and the second target frequency is equal to or greater than the second reference value and is less than or equal to a predetermined third reference value; and determining the driving mode as a normal mode when the absolute value of the difference between the first target frequency and the second target frequency is less than the first reference value or greater than the third reference value. 
Asakura describes using different threshold values to determine different operating modes (Asakura, abstract; pars. 33-35, 60-61, 66-68, and 97).  In Asakura, the threshold value can be based on different parameters including voltage, power, and frequency (Asakura, pars. 65-69; Fig. 12c).  Thus, in Asakura when the parameter corresponding to the threshold hits the predetermined threshold value, the operating mode changes.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Bunya in view of Asakura to include a plurality of operating modes. The motivation to do so is to increase efficiency of the device (i.e., using one operating mode optimized for heating the coil to a desired temperature and another to maintain the temperature of the coil).
In regards to claim 6, Bunya does not describe the method of claim 5, wherein when the driving mode is the coupling mode, the first final driving frequency and the second final driving frequency are set to the same value, when the driving mode is the dividing mode, the difference between the first final driving frequency and the second final driving frequency is set equal to or greater than the noise avoidance value, and when the driving mode is the normal mode, the first final driving frequency is set equal to the first target frequency, and the second final driving frequency is set equal to the second target frequency.  
Specifically, Bunya does not describe different modes.  Bunya does describe an operation that is equivalent to the dividing mode recited in claim 6 (Bunya, pars. 68-69 – frequencies are set to avoid the audible frequencies).  Moreover, the normal mode recited in claim 6 is a well-known way of operating multiple inductive coils.  In particular, the normal mode recited in claim 6 is merely operating the coils without considering the generation of interference noise and simply setting the different coils to a user’s desired setting (Bunya, par. 68; see also, specification pars. 9-10 and 15 – the problem to be solved is reducing the interference noise found in existing systems).  Neither Bunya nor Asakura explicitly describe two or more coils operating at the same frequency.  However, it is well-known and obvious in the art that a controller can set two or more induction coils to operate at the same frequency.  This could be accomplished by merely sending identical control instructions and power to separate coils.  
As provided above with respect to claim 5, from which claim 6 depends, Asakura describes different operation modes (Asakura, abstract).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Bunya in view of Asakura to include operating modes as recited in claim 6 to include a mode of multiple coils operating at the same frequency, operating in a mode to avoid/reduce interference noises, and a mode with different frequencies that does not attempt to reduce interference noises.  The motivation to do so is to give the user more flexibility in operating their heating coils.
	In regards to claim 7, Bunya does not describe the method of claim 1, further comprising: driving the first working coil and the second working coil at a predetermined adjusted frequency; adjusting the predetermined adjusted frequency of the first working coil to a first target frequency of the first coil and adjusting the predetermined adjusted frequency of the second working coil to a second target frequency of the second coil; determining a driving mode of the induction heating device; and adjusting the first target frequency of the first working coil to the first final driving frequency and adjusting the second target frequency of the second working coil to the second final driving frequency based on the determined driving mode.  
Asakura describes a warm-up mode where the heating coil is warmed by operating the coil at a first frequency and then lowering the frequency to a frequency used to maintain a temperature based on a desired operating mode (Asakura, par. 80; Figs. 8 and 9a-c).  After the coil warms up the operating mode can be determined so that the coil is further adjusted to the settings desired (Asakura, ST11 of Fig. 8).  While, Asakura only describes a single coil to heat, the same process can be used to heat additional coils with no unexpected results.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Bunya in view of Asakura to drive the heating coil in a first operating mode to heat the coil to a desired temperature and further refining the settings based to reduce interference noise with another coil being utilized.  The motivation to do so is to increase efficiency of the coils (i.e., using a mode optimized to heat the coil and a different mode that is optimized to maintain the coil at a desired temperature while reducing interference noise).
	In regards to claim 8, Bunya and Asakura do not describe the method of claim 7, wherein adjusting the predetermined adjusted frequency of the first working coil to the first target frequency of the first coil and adjusting the predetermined adjusted frequency of the second working coil to the second target frequency of the second coil are performed at different time.  However, there would have been no unexpected results to adjust the frequency of each of the first and second working coils at different times.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Bunya in view of Asakura to adjust the frequency of each of the coils at different times.  The motivation to do so is to make frequency adjustments, which rely on the value of the other coil, easier to perform.
	In regards to claim 9, Bunya does not describe the method of claim 9. Bunya does describe setting the current frequencies sent to the coils to reduce interference noise by avoiding audible frequencies (Bunya, par. 68).  Asakura does describe adjusting the first final driving frequency of the first working coil and adjusting the second final driving frequency the second working coil based on the determined driving mode (Asakura, par. 80; Figs. 8 and 9a-c – uses a first mode where the heating coil is warmed by operating the coil at a first frequency and then lowering the frequency to a frequency used to maintain a temperature based on a desired operating mode).  Neither Bunya nor Asakura explicitly describe determining a driving mode of the induction heating device based on the required power value of the high-power working coil set to the predetermined minimum value.  Moreover, as provided in the specification of the instant application, it is well-known in the art that adjusting the driving frequency of an induction coil will change the amount of power that is output from said coil (Specification, pars. 8 and 13-14; Figs. 1 and 2). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to optimize the controller of Bunya and Asakura to determine the optimal change in frequency to avoid interference noise while minimizing the effects that said change has on the output power.  The motivation to do so is to reduce power losses caused by making the frequencies adjustments.	
In regards to claim 10, Bunya describes an induction heating device (Bunya, abstract), comprising: a first working coil corresponding to a first heating area (Bunya, heating coils 11a-c and power transmission coils 12a-d of Fig. 3); a second working coil corresponding to a second heating area (Bunya, Id.); and a controller configured to respectively drive the first working coil and the second working coil (Bunya, par. 38), wherein, between a high-power working coil and a low-power working coil among the first working coil and the second working coil (Bunya, heating coils 11a-c and power transmission coils 12a-d of Fig. 3; pars. 67 – the heating coils and power transmission coils are used for different purposes and it is well-known in the art that driving coils at different frequencies will result in differing power output [see specification, Fig. 1; pars. 5-8]).  Bunya does not describe the controller is configured to acquire a temperature value of the high-power working coil when an absolute value of a difference between a first final driving frequency of the first working coil and a second final driving frequency of the second working coil is equal to or greater than a predetermined noise avoidance value, and when a final driving frequency of the low-power working coil differs from a target frequency of the low-power working coil; determine whether the temperature value satisfies a predetermined output change condition; set a required power value of the high-power working coil to a predetermined minimum power value when the temperature value satisfies the output change condition; and determine the first final driving frequency of the first working coil and the second final driving frequency of the second working coil again based on the required power value of the high-power working coil set to the predetermined minimum value.
Bunya does describe setting the current frequencies sent to the coils to reduce interference noise by avoiding audible frequencies (Bunya, par. 68).  Specifically, Bunya describes providing the current to the power transmission coils to a frequency that is higher, by an audible frequency or higher (approximately 20 kHz or higher), than the frequency of a high-frequency current to be supplied from the drive circuit to the heating coils (Bunya, par. 68-69).  While Bunya describes preventing interference noise between an adjacent heating coil and power transmission coil, the coils as provided in Bunya differ only in function (Bunya, pars. 29-32). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention that the same control scheme can be used to prevent interference noise between adjacent coils of the same type (i.e., between two heating coils).
Asakura describes an induction heating device that where a temperature measurement of the heating device is taken and used to determine the power setting used (Asakura, pars. 3, 73, 83, 85-88, 135-136; Fig. 8 – minimum value of the inverter supply current or supply voltage can be set as a threshold value used when setting the operating mode based on the temperature determination). However, Asakura does not describe acquiring a temperature value of the high-power working coil only when an absolute value of a difference between a first final driving frequency of the first working coil and a second final driving frequency of the second working coil is equal to or greater than a predetermined noise avoidance value, and when a final driving frequency of the low-power working coil differs from a target frequency of the low-power working coil. Rather, Asakura describes getting a temperature measurement at the start of the process (Asakura, par. 73; Fig. 8) and if the amount subject to control does not exceed a decision threshold value (Asakura, pars. 74-75; ST6 and ST8 of Fig. 8).  Thus, Asakura takes a temperature measurement when the driving frequency differs (i.e., is less than or equal to) from a threshold.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Bunya in view of Asakura to adjust the parameters of the power applied to the coils based on a temperature measurement.  The motivation to do so is to ensure that the heating coils are operating at the setting set by a user (i.e., at the temperature set by a user).
Claims 11-17 recites similar subject matter as claims 2-7 and 9 respectively and are therefore rejected for similar reasons.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunya and Asakura and further in view of Yun (US 2016/0150597 A1).
	In regards to claim 18, Bunya describes a method, comprising: between a high-power working coil and a low-power working coil among a first working coil and a second working coil (Bunya, heating coils 11a-c and power transmission coils 12a-d of Fig. 3; pars. 67 – the heating coils and power transmission coils are used for different purposes and it is well-known in the art that driving coils at different frequencies will result in differing power output [see specification, Fig. 1; pars. 5-8]). Bunya does not describe acquiring a temperature value of the high-power working coil, when an absolute value of a difference between a first final driving frequency of the first working coil and a second final driving frequency of the second working coil is equal to or greater than a predetermined noise avoidance value, and when a final driving frequency of the low-power working coil differs from a target frequency of the low-power working coil; determining whether the temperature value satisfies a predetermined output change condition; setting a required power value of the high-power working coil to a predetermined minimum power value when the temperature value satisfies the output change condition; and determining the first final driving frequency of the first working coil and the second final driving frequency of the second working coil again based on the required power value of the high-power working coil set to the predetermined minimum value.
Bunya does describe setting the current frequencies sent to the coils to reduce interference noise by avoiding audible frequencies (Bunya, par. 68).  Specifically, Bunya describes providing the current to the power transmission coils to a frequency that is higher, by an audible frequency or higher (approximately 20 kHz or higher), than the frequency of a high-frequency current to be supplied from the drive circuit to the heating coils (Bunya, par. 68-69).  While Bunya describes preventing interference noise between an adjacent heating coil and power transmission coil, the coils as provided in Bunya differ only in function (Bunya, pars. 29-32). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention that the same control scheme can be used to prevent interference noise between adjacent coils of the same type (i.e., between two heating coils).
Asakura describes an induction heating device that where a temperature measurement of the heating device is taken and used to determine the power setting used (Asakura, pars. 3, 73, 83, 85-88, 135-136; Fig. 8 – minimum value of the inverter supply current or supply voltage can be set as a threshold value used when setting the operating mode based on the temperature determination). However, Asakura does not describe acquiring a temperature value of the high-power working coil only when an absolute value of a difference between a first final driving frequency of the first working coil and a second final driving frequency of the second working coil is equal to or greater than a predetermined noise avoidance value, and when a final driving frequency of the low-power working coil differs from a target frequency of the low-power working coil. Rather, Asakura describes getting a temperature measurement at the start of the process (Asakura, par. 73; Fig. 8) and if the amount subject to control does not exceed a decision threshold value (Asakura, pars. 74-75; ST6 and ST8 of Fig. 8).  Thus, Asakura takes a temperature measurement when the driving frequency differs (i.e., is less than or equal to) from a threshold.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Bunya in view of Asakura to adjust the parameters of the power applied to the coils based on a temperature measurement.  The motivation to do so is to ensure that the heating coils are operating at the setting set by a user (i.e., at the temperature set by a user).
Bunya does not explicitly describe a non-transitory medium containing instructions therein, which when executed by an electronic processor causes the electronic processor to perform the method.  However, Yun describes a cooking apparatus and method for controlling the same that includes a control unit with a processor that mediates data accessed from memory that stores control programs (Yun, pars. 104-105).  Both Bunya and Yun are directed towards controlling cooking apparatuses.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to  modify Bunya in view of Asakura and Yun to include a control unit that uses a processor and memory to control the cooking appliance.  The motivation to do so is to implement the controls of the cooking apparatus making the design of the controller simpler and more robust (i.e., software implementation of controls can be more easily updated). 
Claims 19 and 20 recite similar subject matter as claims 4 and 6 respectively and are therefore rejected for similar reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2011/0139770 A1 describes synchronizing the work coils of an induction heating system to preclude individual zone power level control by frequency variation. U.S. 2018/0242407 A1 describes switching the frequency of an induction heating element to reduce noise during a wireless communication transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763